          Case 3:18-cv-06976-JCS Document 22 Filed 04/25/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                   450 Golden Gate Avenue
                                   San Francisco, CA 94102
                                  ___________________
                                    www.cand.uscourts.gov

Susan Y. Soong                                                              General Court Number
Clerk of Court                                                                      415-522-2000

                                       April 25, 2019


RE: Abante Rooter and Plumbing, Inc. v. Progressive Business Funding, Inc.
       18-cv-06976-JCS


Default is declined as to defendant Progressive Business Funding, Inc. on April 25, 2019.
Service is not in compliance with CA Code of Civil Procedure 416.10.




                                                            Susan Y. Soong, Clerk


                                                            _________________________
                                                            by: Gina Agustine
                                                            Case Systems Administrator
                                                            (415) 522-2087
